Citation Nr: 1610509	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  95-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to April 1971, and from September 1990 to May 1991.  He served in the Southwest Asia theater of operations from November 1990 to April 1991.

The issue of entitlement to service connection for a respiratory disorder as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 comes before the Board of Veterans Appeals (Board) on appeal from a July 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 1996, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.

In March 1997, the Board remanded this matter for further development.  The claim was subsequently amended to include service connection for a respiratory disability as the result of an undiagnosed illness.

In September 1998, the Board denied service connection for a respiratory disorder on a direct basis, and remanded the issue of entitlement to service connection for a chronic disorder manifested by shortness of breath due to an undiagnosed illness, claimed as secondary to Persian Gulf War service, for further development.  In February 2000, the Board denied service connection for a respiratory disorder as a chronic disability resulting from an undiagnosed illness.

The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In a December 2000 Order, the Court granted a December 2000 Joint Motion for Remand and Motion for Stay of Proceedings, vacated the February 2000 Board decision, and remanded the case to the Board for further action.

In October 2001, the Board remanded the claim for additional development.  In July 2002, the Board undertook additional development in this matter under regulations then in effect.  In June 2003, the Board again remanded the matter for RO initial review of additional evidence.  Thereafter, in April 2004, the Board denied service connection for a respiratory disorder as a chronic disability resulting from an undiagnosed illness.

The Veteran appealed to the Court both the September 1998 Board decision that denied service connection for a respiratory disorder on a direct basis and the April 2004 Board decision which denied the claim as a chronic disability resulting from an undiagnosed illness.  In a November 2005 Memorandum Decision, the Court affirmed the Board's April 2004 decision and held that it did not have jurisdiction to review the September 1998 Board decision that denied the Veteran disability compensation on a direct basis.

The Veteran appealed the November 2005 Court decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  By a March 2008 Order, the Federal Circuit vacated the November 2005 decision of the Court and remanded the matter for reconsideration.  In October 2009, the en banc Court vacated the Board's April 2004 decision and remanded the Veteran's claim for presumptive service connection for an undiagnosed or chronic condition alleged to be the result of service in the Persian Gulf under 38 U.S.C. § 1117 for further proceedings.  The Court also dismissed the Veteran's appeal as to the matter finally decided in the September 1998 Board decision for lack of jurisdiction.  In February 2011, the Federal Circuit affirmed the Court's holding that the claim denied in September 1998 was properly dismissed for lack of jurisdiction.

Thereafter, by an October 2011 Order, the Supreme Court of the United States (Supreme Court) granted the Veteran's petition for certiorari, vacated the decision of the Federal Circuit and remanded the matter for further consideration.  Accordingly, the Federal Circuit reinstated the appeal in January 2012.  In April 2012, the Federal Circuit vacated the Court's decision (because the Court erroneously treated the appeal deadline as jurisdictional) and remanded for further proceedings.

In August 2012, the Court modified the October 2009 decision to reflect that (1) the 120-day deadline is non-jurisdictional but nevertheless an important procedural rule subject to equitable tolling, not argued in this case; (2) the non-jurisdictional nature of the 120-day rule does not alter the Court's holding that the 1998 Board decision was final on the matter of entitlement to service connection for a respiratory disorder on a direct basis under 38 C.F.R. § 1110; and (3) dismissal of the April 2004 appeal as to the 1998 Board decision was appropriate.  In October 2013, the Federal Circuit affirmed the Court's dismissal of the April 2004 appeal of the September 1998 Board decision.

Following the October 2013 Federal Circuit decision, jurisdiction over the Veteran's remaining claim was returned to VA.  Inasmuch as the Veterans Law Judge who conducted the Veteran's December 1996 hearing had since retired, the Veteran requested to attend a hearing before another Veterans Law Judge via videoconference at the RO.  The hearing was held before the undersigned in May 2015, and a transcript has been associated with his claims file.

In addition, the issue of entitlement to service connection for sleep apnea as secondary to service-connected PTSD comes before the Board on appeal from a February 2012 rating decision issued by the Montgomery RO.  The Veteran timely perfected the denial of that claim and testified before the undersigned at the May 2015 hearing concerning the claim.  Thus, the Board finds that the issue is ripe for adjudication and will address it in the Remand below.  


REMAND

A remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements and, as will be discussed below, the fact that the notification directed by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2015).

In that connection, the Board notes that the VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In its July 2015 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice of the information and evidence required to substantiate his claim of entitlement to service connection due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  However, despite the Board's July 2015 directive, the AOJ sent the Veteran a generic notice letter in October 2015 that did not contain the necessary information concerning his claim for service connection pursuant to 38 U.S.C. § 1117.  No notice has yet been provided to him of the specific legal criteria governing claims based on service connection for undiagnosed illness pursuant to 38 U.S.C. § 1117.  As the Veteran's remaining claim for service connection for a respiratory disorder involves solely a claim of undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 11177, the AOJ must, on remand, issue the Veteran a supplemental notice letter that specifically addresses the information and evidence required to substantiate his claim of entitlement to service connection due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  38 U.S.C.A. § 5103(a); 38  C.F.R. §§ 3.159(b); 3.317 (2015).  See Stegall, supra.  

Regarding the claim for service connection for sleep apnea, the Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

The law provides that service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Here, the Veteran contends that his sleep apnea has been caused or worsened by his service-connected PTSD.  Review of the claims file reflects that the Veteran submitted a private opinion in November 2010 in which a physician assigned him a diagnosis of sleep apnea, opining that it is "at least as likely as not that his sleep apnea is secondary to his service connected PTSD on an aggravation basis."  However, the physician did not provide a rationale for this opinion, stating only that "medical literature supports the positive relationship between sleep apnea and PTSD."  The Veteran was then provided VA examination in December 2010.  At that time, the examiner diagnosed sleep apnea and stated that sleep apnea and PTSD "are noted to be common in combat veterans" but that to his knowledge there was not a "direct causal relationship" between the two disabilities.  The examiner further stated, however, that "it can be argued that these conditions, when they occur in the same individual, can aggravate the symptoms of each other.  However, there are no clinical indicators to quantify this."  The examiner concluded that ultimately he "cannot resolve this issue without resort to mere speculation." 

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiner's December 2010 opinion is unclear as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or worsened by his service-connected PTSD.  In that connection, the Board notes that the VA examiner acknowledged the November 2010 opinion but failed to discuss it, rather noting only that "PTSD patients often have several sleep related disorders."  It is unclear from this opinion whether the Veteran's PTSD has caused or aggravated his sleep apnea, as opposed to any other sleep disorder that may be part and parcel of his PTSD diagnosis.  

Thus, the Board finds that additional VA medical opinion is required.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's sleep apnea.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.  38 U.S.C.A. § 5103A (West 2014). 

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for sleep apnea as secondary to service-connected PTSD.  Specifically, the AOJ must arrange for the issuance of a medical opinion by the examiner who provided the December 2010 opinion concerning the Veteran's claimed sleep apnea.  The examiner must provide a well-reasoned opinion as to whether the Veteran's currently diagnosed sleep apnea has been caused or worsened by his service-connected PTSD.  In the context of any negative opinion, the examiner must provide a thorough discussion of the opinion submitted by the private physician dated in November 2010 concerning the etiology of the Veteran's current sleep apnea and its relationship to his PTSD.  The examiner must also discuss whether the Veteran's PTSD has caused or aggravated his sleep apnea specifically, as opposed to any other sleep disorder that may be part and parcel of his PTSD diagnosis.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinion is needed to fully and fairly evaluate the claim of service connection for sleep apnea.  See 38 U.S.C.A. § 5103A(d) (West 2014).

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the December 2010 examiner is unavailable or if such examination is needed to answer the questions posed.)  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record relating to his claimed respiratory disorder to be obtained.  Explain the types of evidence that is his ultimate responsibility to submit, including specifically as relates to his claim for service connection due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  Such notice must specifically include the legal criteria governing claims for service connection for disabilities due to undiagnosed illness.  See 38 C.F.R. § 3.317 (2015).

2.  Refer the Veteran's claims file to the VA examiner who provided the December 2010 VA examination.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The examiner must provide additional opinion and discussion as to whether it is at least as likely as not that the Veteran's currently diagnosed sleep apnea has been caused or made worse by his service-connected PTSD.  In the context of any negative opinion, the examiner must provide a thorough discussion of the private physician's November 2010 opinion concerning the etiology of the Veteran's sleep apnea and its relationship to his PTSD.  The examiner must also discuss whether the Veteran's PTSD has caused or aggravated his sleep apnea specifically, as opposed to any other sleep disorder that may be part and parcel of his PTSD diagnosis.

If the examiner finds the Veteran's sleep apnea to have been aggravated by his PTSD, he must specify the baseline of sleep apnea prior to aggravation, and the permanent, measurable increase in sleep apnea resulting from the service-connected PTSD.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2015).  The examiner should provide the opinions requested above.)

3.   After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

